     Case: 1:18-cv-01134-WHB Doc #: 19 Filed: 04/09/19 1 of 3. PageID #: 129




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


JIM T. GLOVER JR.,                          )     CASE NO. 1:18 CV 1134
                                            )
                      Plaintiff,            )
                                            )
       v.                                   )     MAGISTRATE JUDGE
                                            )     WILLIAM H. BAUGHMAN, JR.
CORPORAL BOARDMAN et al.,                   )
                                            )
                      Defendants.           )


            ORDER SCHEDULING TELEPHONIC STATUS CONFERENCE

       Under Local Rule 16.3(d), the Honorable William H. Baughman, Jr., United States

Magistrate Judge, will conduct a telephonic status conference on June 17, 2019, at 1:30 pm

Counsel are to contact the Court by June 10, 2019, at 216-357-7220 to obtain the call-in

information to participate in the conference. Jim T. Glover Jr. #A752050, who is an inmate

at Trumbull County Correctional Institution is to be present by telephone Thus, the Court

instructs the Warden at Trumbull County Correctional Institution to make this inmate

available via telephone.



            Participation of Lead Counsel and Parties/Persons with Authority

       The parties and lead counsel are hereby ordered to participate in the telephonic

status conference. If a party is a legal entity, not an individual, a representative of the

party with full settlement authority, as defined below, must participate in the conference.

The Court will not conduct a telephonic status conference without all lead counsel and
     Case: 1:18-cv-01134-WHB Doc #: 19 Filed: 04/09/19 2 of 3. PageID #: 130




parties or party representatives with full settlement authority participating. In cases

where a party requires authority from an insurer to settle the case, the party must ensure

that a representative of the insurance company with full authority to settle the case

participates in the conference.

       For a plaintiff, “full authority” means final authority to dismiss the case with

prejudice and to accept in settlement an amount or terms down to the defendant’s last

offer. For a defendant, “full authority” means final authority to commit a defendant to

pay, in the representative’s own discretion, a settlement amount up to the plaintiff’s last

demand.

       Failure of a party or party representative with full settlement authority to attend the

conference may result in the imposition of sanctions.



                                    Conference Agenda

       Counsel and the parties or representatives must be prepared to discuss the

following matters at the status conference:

       •      Progress toward completing discovery and a firm schedule for the
              completion of discovery by the discovery cut-off date set in the case
              management plan and order,

       •      Settlement and ADR possibilities,

       •      The voluntary dismissal of any claims or defenses that a party does not
              intend to pursue for purposes of dispositive motions or trial,

       •      The setting of dates for the final pretrial conference and for trial, and


                                              -2-
     Case: 1:18-cv-01134-WHB Doc #: 19 Filed: 04/09/19 3 of 3. PageID #: 131




      •      Any special problems with the case that may have arisen since the case
             management conference.


      IT IS SO ORDERED.


Dated: April 9, 2019                            s/ William H. Baughman, Jr.
                                                United States Magistrate Judge




                                          -3-
